Title: To George Washington from Jonathan Trumbull, Sr., 17 June 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Sir,
                     Lebanon 17th June 1782
                  
                  This Letter will be presented to your Excellency by Captn John
                     Barry commander of the Alliance Frigate—He has represented to me the immediate
                     necessity of manning his Ship for a service upon which He is orderd—& I
                     should have been happy to have had it in my power to serve him effectually. As
                     it is not, He proceeds to your Excellency, & I have no doubt, that,
                     when He opens to you the nature of the service on which He is order’d your
                     Excellency will do every thing possible to dispatch Him.I am with the highest
                     respect Your Excellency’s most obedient servant
                  
                     Jonth; Trumbull
                     
                  
               